 In the Matter of WILLIAM W.FITZHUGH,INC., EMPLOYERandFOLDINGBox, CORRUGATED Box & DISPLAY WORKERS UNION LOCAL #381,INTERNATIONAL BROTHERHOOD OF PULP, SULPHITE & PAPER MILLWORKERS, AFL, PETITIONERCase No. 2-RC-1508.-Decided February 7,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Merton C.Bernstein, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer operates 2 plants on 2nd Avenue at the intersec-tions of 49th and 39th Streets respectively in Brooklyn, New York.At 49th Street, it manufactures folding boxes, labels, and paper spe-cialties.At 39th Street, it manufactures corrugated boxes.The 49thStreet, or folding box plant, in operation since before 1943, has approx-imately 64 employees.The 39th Street, or corrugated box, plant,acquired sometime in the fall of 1948, has 36 employees.The 2 plantsare one-half mile apart.A third plant, at the intersection of 47thStreet, acquired in September 1949, was not yet in operationat the timeof the hearing in this proceeding.The Petitioner seeks a unit of production and shippingemployees atthe Employer's folding box plant. In the alternative, it seeks a com-88 NLRB No. 107.537 538DECISIONSOF NATIONALLABOR RELATIONS BOARDbined unit of such employees at the Employer's folding box andcorrugated box plants.The Employer and New York JointCouncil,International Printing Pressmen and Assistants Union of NorthAmerica, AFL, herein called the Intervenor, contend thatthe alterna-tive unit,coveringemployees at bothplants,is theonlyappropriateunit.The 49th Street plant, in addition to producing folding boxes,labels,and paper specialties,serves asthe Employer's administrative head-quarters.The Employer's executives and virtually its entire office andclerical staff are situatedthere.'Personnelrecords arekept, payrollsprepared, and applicants hired, at that plant.Ultimate supervisionover all plant operations emanates from there.Production operations at each plant, set forth in detailin the record,are not generally comparable, in view of the somewhat dissimilarproducts which each manufactures.zOn the other handcertain opera-tions performed exclusively at one plant are essential to the successfulmanufacture of finished products at both plants.For example, aportion of the die cutting and 90 percent of the stripping operations 3for both plants is performed at the 49th Street plant.Similarly, thejob' classifications of certain skilled employees at the plant are notcomparable.Prospectivetransferees in these classifications require acertain amount of preliminary job training.Among unskilled em-ployees, on the other hand, job classifications are generallycompar-able,4 save for minor variations in job functions and wage rates due inlarge measure to the heavier nature of the workperformed at the 39thStreet plant.No employees have been permanently transferred fromone plant to the other since the time when the 39th Streetplant wasinitially equipped.On the other hand, and more significant, 21 skilledand unskilled employees were temporarily transferred from one plantto the other, between January 1 and September 20, 1949.Each plant has its own warehouse, but raw materials and goods invarious stages of production and finished products of both plants arestored at either warehouse, depending on the availability of space.'The factoryplanning clerk,and another clerk, unidentified,are the onlyoffice andclericaleniployeesat the 39thStreet plant.2 Operations at the 49thStreet plant are divided into 12 departments,as follows:press-room, varnish,cutting and creasing,composing,die stripping,baling, cutting,wrappingand tying,gluing,shipping and' receiving,and' lithographic.,Operationsat the 39th . Street plantare likewise divided into 12 departments,as follows:corrugatorslitters,printer-slotter, open slotter, taping, flap cutting, CottrellPress, stitch-ing, semiautomaticfolder-stitcher,partition,baling,and shipping and receiving.`Stripping"is the removalof wastefrom the edgesof paper, following cutting opera-tions.Paper cut at the 39th Street plant is sent to the 49th Street plant for thisprocess;other operations,such as gluing,may be performedthereon before it is returned.Comparablejobs include the following:warehouseman, roll stockman, catcher, flapcutter operator,CottrellPress feeder,baler helper and operator,shipping clerk, porter,oiler, and miscellaneousfactory help. WILLIAM W. FITZHUGII, INC.539Transportation between the two plants is accomplished by a hiredcarrier; however, hired helpers from either plant may ;accompanydrivers to help with loading and unloading operations.Supervisionover the operations of each department at the two plants is in theseveral department foremen, who in turn are responsible to therespec-tive plant superintendents.Ultimate supervision over all operationsis in the Employer's vice president at the 49th Street plant.On March 6, 1943, and on January 26, 1945, in a later proceedingthe Board certified the Intervenor as the collective bargaining repre-sentative for production and shipping employees at the Employer'sfolding box plant 5 The Intervenor's latest contract bears an expira-tion date of October 31, 1949.Following the Employer's acquisitionof the corrugated box plant in 1948, it obtained for that plant itspresent quota of employees, transferring thereto 10 employees fromthe 49th Street plant and hiring 26 new employees. On November 15,1948, the Employer and the Intervenor by written agreement extendedthe coverage of their contract for production and shipping employeesat the folding box plant to include the same classifications of employeesat the new plant.Wages for these latter employees, however, re-mairied the subject of oral agreement until April 5, 1949, when theEmployer and the Intervenor executed a supplementalwage agree-ment for these employees.The Employer's folding box and corrugated box plantsare in closegeographical proximity and are integrated to a considerabledegree,administratively and functionally.Employees at each plant haveessentially similar interests and conditions of employment. In ap-parent recognition of the close interdependence of these plants, col-lective bargaininghas, sincethe commencement of operations at theEmployer's second plant, been conducted on a two-plant basis.Underthese circumstances, we conclude that the alternatetwo-plant unitrequested by the Petitioner, covering employees at both plants andapproved by the Employer and the Intervenor, is theappropriateunit at this times The parties are in agreement that the categoriesof employment in the unit found appropriate in the earlier proceed-ings and covered in the past collective bargaining contracts should beincluded in the unit.We find that production and shipping employees at the Employer'sfolding box plant at Second Avenue and 49th Street and its cor-rugated box plant at Second Avenue and 39th, in Brooklyn, New York,excludingexecutives,office and clerical employees,professional em-647 NLRB 606;59 NLRB 1230.Cf.Lone Star Producing Company,85 NLRB 1137,and cases cited therein ;Continental-Diamond Fibre Company,83 NLRB 1143,and cases cited therein;North Memphis LumberCompany,81 NLRB 745,and cases cited therein. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, time keepers, the press man, press tender, fly boy, and camera-man in the lithographic department,7 maintenance employees, guards,watchmen, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act .8DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Folding Box, Corrugated Box & Display Workers Union Local#381; International Brotherhood of Pulp, Sulphite & Paper MillWorkers; AFL, or by New York Joint Council, International PrintingPressmen and Assistants Union of North America; AFL, or by neither.7These employees are represented by Amalgamated Lithographers Union, Local 1, CIO.8This unit finding is made without reference to the Employer's recently acquired thirdplant at Brooklyn.At the time of the hearing in this proceeding, no employees wereworking at this plant.6Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.